DETAILED ACTION
This office action is a response to an application filed on 09/05/2019, in which claims 1-17 are pending and ready for examination. 
      Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C 102 (a) (2) as being an anticipated by Mandle et al. (hereinafter, “Mandle”; 20170310550).

In reference to claims 1, 9 and 17,
Mandle teaches a control apparatus comprising: a memory (a random or serial access memory, paragraph 39); and 
at least one processor(computer processor, paragraph 41);coupled to the memory and configured to execute a plurality of modules (paragraphs 39 and 41 teach this limitation
an acquisition module(a random or serial access memory, paragraph 39);configured to acquire (generate, paragraph 27, fig. 4, step 410); a required end-to-end performance (input graph representing plurality of network node, paragraph 27, stage 410, fig. 4, step 410); required for an end-to-end path from a first end node to a second end node (input graph representing plurality of network node, paragraph 27, stage 410, fig. 4, step 410), the end-to-end path including the first and second end nodes (plurality of network nodes, paragraph 27); and at least one intermediate node ( a pair of network nodes, paragraph 17,fig. 2A, element 205, paragraph ), the end-to-end path (fig. 2A, node 205b to 205f); including a plurality of path segments (fig. 2A, node 205a-205h, node 205f-205g-205f-205i); 
a control module (a random or serial access memory, paragraph 39);configured to determine (determining, paragraph 26, fig. 4, step 430);each required segment performance required for a respective one of the path segments (subgraphs representing network topology, paragraph 26, fig. 4, step 430); based on the required end-to-end performance (based on input graph, paragraph 26, fig. 4, step 430 ); and
an enforcement module (a random or serial access memory, paragraph 39);configured to communicate (establish assign link, paragraph 26, fig. 4, step 460);with a node(plurality of nodes ,paragraph 26, fig. 4, step 460);included in each path segment (fig. 2A, node 205a-205h, node 205f-205g-205f-205i); or communicate with an entity controlling the path segment to enforce a corresponding one of the required segment performances in the path segment,
wherein the control module (a random or serial access memory, paragraph 39); is further configured to update (assign, paragraph 26, fig. 4, step 440);a required segment performance(link between plurality of network nodes, paragraph 26, fig. 4, step 440); currently enforced (assign paragraph 26, fig. 4, step 440);in at least one path segment (link between plurality of network nodes, paragraph 26, fig. 4, step 440); based on an achievement status (based on subgraph, paragraph 26, fig. 4, step 440);of each of the required segment performances (subgraphs representing network topology, paragraph 26, fig. 4, step 430);in the respective path segments (input graph representing plurality of network node, paragraph 27, stage 410, fig. 4, step 410). 

In reference to claims 2, 10,
Mandle teaches wherein the control module (a random or serial access memory, paragraph 39); is configured to perform one or both of: relaxing a new required segment performance (determine, paragraph 34, fig. 4, step 430); for a path segment (subgraphs representing network topology, paragraph 26, fig. 4, step 430);that has not been able to achieve a currently enforced required segment performance therein (subgraphs representing network topology, paragraph 34, fig. 4, step 430); and 
Tightening (assign, fig. 4, step 440, paragraph 35); a new required segment performance (links between plurality of network nodes, paragraph 35); for a path segment (subgraph, fig. 4, step 440, paragraph 35);that has achieved a currently enforced required segment performance therein (subgraph representing network topology, paragraph 34, fig. 4. step 430). 
In reference to claims 3, 11,
Mandle teaches wherein the control module (a random or serial access memory, paragraph 39); is configured to: when a difference (performance matric fall below threshold, paragraph 38); between a currently enforced required segment performance (provisioned network flows, paragraph 38) and a new required segment performance (updates network topology, paragraph 38); exceeds a threshold (exceed the capacity of network, paragraph 38), enforce (may initiate, paragraph 38); the new required segment performance (updates network topology, paragraph 38); in a corresponding one of the path segments (provisioned network flows, paragraph 38); through the enforcement module (a random or serial access memory, paragraph 39); and 
when the difference (certain performance, paragraph 38); does not exceed the threshold (below respective threshold, paragraph 38), refrain from enforcing (determine, paragraph 38);the new required segment performance (an update network topology, paragraph 38). 
In reference to claims 4, 12,
Mandle teaches wherein the control module (a random or serial access memory, paragraph 39); is further configured to determine(determine, paragraph 38); whether each of the required segment performances (subgraph representing network topology, paragraph 29, fig. 4, step 430); has been achieved (necessary to satisfy, paragraph 38);based on a monitored (monitor, paragraph 38);performance parameter (exceed the capacity of the network, paragraph 38);of a respective one of the path segments (current network flow, paragraph 38). 

In reference to claims 5, 13
Mandle teaches wherein at least one of the first and second end nodes (fig. 1, element 107,paragraph 13); is a radio terminal (wireless access point, paragraph 110), the at least one intermediate node includes a base station (eNB or base station, paragraph 13), and 
at least one of the path segments (fig. 1, link between 107a and 107b); is a radio access network segment between the radio terminal and the base station (fig. 1, link between 107a and 107b). 

In reference to claims 6, 14,
Mandle teaches wherein the first and second end nodes are the same radio terminal (ground stations, paragraph 13), and the end-to-end path is a round-trip path (figure 1 teaches links between element 107a and 107b can be a round trip). 

In reference to claims 7, 15,
Mandle teaches wherein the enforcement module (a random or serial access memory, paragraph 39);is configured to communicate(configure to communicate, paragraph 14); with the base station (eNB or base station, paragraph 13); to enforce (assigning, 35, fig. 4, step 440);a corresponding one of the required segment performances (subgraph, paragraph 35, fig. 4, step 440); in the radio access network segment (link between plurality of network nodes, paragraph 35, fig. 4, step 440). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C 103 (a) as being unpatentable over Mandle et al. (hereinafter, “Mandle”; 20170310550) in view of Yanxing LIU (hereinafter, “LIU”; 20160164770).
In reference to claims 8, 16,
Mandle does not teach explicitly about the apparatus of claim 8.
LIU teaches wherein the end-to-end performance (running time, paragraph 70);relates to an acceptable delay (a period of delay, paragraph 70);for the end-to-end path ( topology, paragraph 71), and 
each of the required segment(a third topology, paragraph 71); performances (running time, paragraph 70);relates to an acceptable delay (a period of delay, paragraph 71); for a respective one of the path segments (a third topology, paragraph 71). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandle to use an acceptable delay for end to end performance for an end to end path, and also using acceptable delay for each required segment performance relates to an acceptable delay for respective one of the path segments as taught by LIU because it would provide a novel solution for operating a routing device to determine and configure an appropriate shortest path first (SPF) hold time period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 The following are relevant prior arts for this application.
20140122706………………………..paragraph 74.
20150172208…………………………paragraph 43.
20150172102…………………………paragraph 34.
20120089664………………………….paragraph 100.
20110119401……………………………paragraph 37.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466    


/DIANE L LO/Primary Examiner, Art Unit 2466